  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 1 of 21



Walter A. Romney, Jr. (#7975)
Katherine E. Pepin (#16925)
Clyde Snow & Sessions, P.C.
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2216
Telephone: (801) 322-2516
Email: war@clydesnow.com
       kep@clydesnow.com

Attorneys for Giles Witherspoon-Boyd


                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 LYNDA PIPKIN, ROBERT MCENTEE,
 and ELIZABETH CARLIN,                              STIPULATED PROTECTIVE ORDER

                         Plaintiffs,

 vs.                                                       Case No. 1:18-CV-00113-RJS

 GILES WITHERSPOON-BOYD,                                    Judge Howard C. Nielson
                                                         Magistrate Judge Paul M. Warner
                         Defendants.



       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and for good cause,

       IT IS HEREBY ORDERED THAT:

       1.     Scope of Protection

       This Protective Order shall govern any record of information produced in this action

and designated pursuant to this Protective Order, including all designated deposition

testimony, all designated testimony taken at a hearing or other proceeding, all designated

deposition exhibits, interrogatory answers, admissions, documents and other discovery

materials, whether produced informally or in response to interrogatories, requests for

admissions, requests for production of documents or other formal methods of discovery.


                                            1
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 2 of 21



       This Protective Order shall also govern any designated record of information

produced in this action pursuant to required disclosures under any federal procedural rule or

local rule of the Court and any supplementary disclosures thereto.

       This Protective Order shall apply to the parties and to any nonparty from whom

discovery may be sought who desires the protection of this Protective Order.

       Nonparties may challenge the confidentiality of the protected information by filing a

motion to intervene and a motion to de-designate.

       2.      Definitions

               (a)     The term PROTECTED INFORMATION shall mean confidential or

proprietary technical, scientific, financial, business, health, or medical information

designated as such by the producing party.

               (b)     The term CONFIDENTIAL INFORMATION – ATTORNEYS

EYES ONLY, shall mean PROTECTED INFORMATION that is so designated by the

producing party. The designation CONFIDENTIAL - ATTORNEYS EYES ONLY may be

used only for the following types of past, current, or future PROTECTED INFORMATION:

(1) sensitive personal financial information, including but not limited to tax returns, bank

account statements, pay stubs, and employment records; (2) sensitive technical information,

including current research, development and manufacturing information and patent

prosecution information, (3) sensitive business information, including highly sensitive

financial or marketing information and the identity of suppliers, distributors and potential or

actual customers, (4) competitive technical information, including technical analyses or

comparisons of competitor’s products, (5) competitive business information, including non-

public financial or marketing analyses or comparisons of competitor’s products and strategic

product planning, or (6) any other PROTECTED INFORMATION the disclosure of which


                                              2
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 3 of 21



to non-qualified people subject to this Standard Protective Order the producing party

reasonably and in good faith believes would likely cause harm.

               (c)     The term CONFIDENTIAL INFORMATION shall mean all

PROTECTED INFORMATION that is not designated as "CONFIDENTIAL -

ATTORNEYS EYES ONLY" information.

               (d)     For entities covered by the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), the term CONFIDENTIAL INFORMATION shall

include Confidential Health Information. Confidential Health Information shall mean

information supplied in any form, or any portion thereof, that identifies an individual or

subscriber in any manner and relates to the past, present, or future care, services, or supplies

relating to the physical or mental health or condition of such individual or subscriber, the

provision of health care to such individual or subscriber, or the past, present, or future

payment for the provision of health care to such individual or subscriber. Confidential

Health Information includes claim data, claim forms, grievances, appeals, or other

documents or records that contain any patient health information required to be kept

confidential under any state or federal law, including 45 C.F.R. Parts 160 and 164

promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996

(see 45 C.F.R. §§ 164.501 & 160.103), and the following subscriber, patient, or member

identifiers:

                       (1)     names;

                       (2)     all geographic subdivisions smaller than a State, including

                               street address, city, county, precinct, and zip code;




                                               3
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 4 of 21



                      (3)     all elements of dates (except year) for dates directly related

                              to an individual, including birth date, admission date,

                              discharge date, age, and date of death;

                      (4)     telephone numbers;

                      (5)     fax numbers;

                      (6)     electronic mail addresses;

                      (7)     social security numbers;

                      (8)     medical record numbers;

                      (9)     health plan beneficiary numbers;

                      (10)    account numbers;

                      (11)    certificate/license numbers;

                      (12)    vehicle identifiers and serial numbers, including license plate

                              numbers;

                      (13)    device identifiers and serial numbers;

                      (14)    web universal resource locators (“URLs”);

                      (15)    internet protocol (“IP”) address numbers;

                      (16)    biometric identifiers, including finger and voice prints;

                      (17)    full face photographic images and any comparable images;

                              and/or any other unique identifying number, characteristic,

                              or code.

               (e)    The term TECHNICAL ADVISOR shall refer to any person who is

not a party to this action and/or not presently employed by the receiving party or a company

affiliated through common ownership, who has been designated by the receiving party to

receive another party’s PROTECTED INFORMATION, including CONFIDENTIAL

                                             4
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 5 of 21



INFORMATION – ATTORNEYS EYES ONLY, and CONFIDENTIAL INFORMATION.

Each party’s TECHNICAL ADVISORS shall be limited to such person as, in the judgment

of that party’s counsel, are reasonably necessary for development and presentation of that

party’s case. These persons include outside experts or consultants retained to provide

technical or other expert services such as expert testimony or otherwise assist in trial

preparation.

       3.      Disclosure Agreements

               (a)     Each receiving party’s TECHNICAL ADVISOR shall sign a

disclosure agreement in the form attached hereto as Exhibit A (“Disclosure Agreement”).

Copies of the Disclosure Agreement signed by any person or entity to whom PROTECTED

INFORMATION is disclosed shall be provided to the other party promptly after execution

by facsimile and overnight mail. No disclosures shall be made to a TECHNICAL ADVISOR

until seven (7) days after the executed Disclosure Agreement is served on the other party.

               (b)     Before any PROTECTED INFORMATION is disclosed to outside

TECHNICAL ADVISORS, the following information must be provided in writing to the

producing party and received no less than seven (7) days before the intended date of

disclosure to that outside TECHNICAL ADVISOR:                  the identity of that outside

TECHNICAL ADVISOR, business address and/or affiliation and a current curriculum vitae

of the TECHNICAL ADVISOR, and, if not contained in the TECHNICAL ADVISOR’s

curriculum vitae, a brief description, including education, present and past employment and

general areas of expertise of the TECHNICAL ADVISOR. If the producing party objects

to disclosure of PROTECTED INFORMATION to an outside TECHNICAL ADVISOR,

the producing party shall within seven (7) days of receipt serve written objections identifying

the specific basis for the objection, and particularly identifying all information to which

                                              5
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 6 of 21



disclosure is objected. Failure to object within seven (7) days shall authorize the disclosure

of PROTECTED INFORMATION to the TECHNICAL ADVISOR. As to any objections,

the parties shall attempt in good faith to promptly resolve any objections informally. If the

objections cannot be resolved, the party seeking to prevent disclosure of the PROTECTED

INFORMATION to the expert shall move within seven (7) days for an Order of the Court

preventing the disclosure. The burden of proving that the designation is proper shall be upon

the producing party. If no such motion is made within seven (7) days, disclosure to the

TECHNICAL ADVISOR shall be permitted. In the event that objections are made and not

resolved informally and a motion is filed, disclosure of PROTECTED INFORMATION to

the TECHNICAL ADVISOR shall not be made except by Order of the Court.

               (c)     Any disclosure agreement executed by any person affiliated with a

party shall be provided to any other party who, based upon a good faith belief that there has

been a violation of this order, requests a copy.

               (d)     No party shall attempt to depose any TECHNICAL ADVISOR until

such time as the TECHNICAL ADVISOR is designated by the party engaging the

TECHNICAL ADVISOR as a testifying expert. Notwithstanding the preceding sentence,

any party may depose a TECHNICAL ADVISOR as a fact witness provided that the party

seeking such deposition has a good faith, demonstrable basis independent of the Disclosure

Agreement or the information provided under subparagraph (a) above that such person

possesses facts relevant to this action, or facts likely to lead to the discovery of admissible

evidence; however, such deposition, if it precedes the designation of such person by the

engaging party as a testifying expert, shall not include any questions regarding the scope or

subject matter of the engagement. In addition, if the engaging party chooses not to designate




                                               6
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 7 of 21



the TECHNICAL ADVISOR as a testifying expert, the non-engaging party shall be barred

from seeking discovery or trial testimony as to the scope or subject matter of the engagement.

       4.      Designation of Information

               (a)        Documents and things produced or furnished during the course of this

action shall be designated as containing CONFIDENTIAL INFORMATION, by placing on

each page, each document (whether in paper or electronic form), or each thing a legend

substantially as follows:

CONFIDENTIAL INFORMATION

               (b)        Documents and things produced or furnished during the course of this

action shall be designated as containing information which is CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY by placing on each page, each document

(whether in paper or electronic form), or each thing a legend substantially as follows:

            CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

               (c)        During discovery, a producing party shall have the option to require

that all or batches of materials be treated as containing CONFIDENTIAL INFORMATION

– ATTORNEYS EYES ONLY during inspection and to make its designation as to particular

documents and things at the time copies of documents and things are furnished.

               (d)        A party may designate information disclosed at a deposition as

CONFIDENTIAL          INFORMATION            or       CONFIDENTIAL      INFORMATION         –

ATTORNEYS EYES ONLY by requesting the reporter to so designate the transcript at the

time of the deposition.

               (e)        A producing party shall designate its discovery responses, responses

to requests for admission, briefs, memoranda, and all other papers sent to the court or to




                                                  7
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 8 of 21



opposing counsel as containing CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY when such papers are served or sent.

                 (f)    A party shall designate information disclosed at a hearing or trial as

CONFIDENTIAL INFORMATION or as CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY by requesting the court, at the time the information is proffered

or adduced, to receive the information only in the presence of those persons designated to

receive such information and court personnel, and to designate the transcript appropriately.

                 (g)    The parties will use reasonable care to avoid designating any

documents or information as CONFIDENTIAL INFORMATION or as CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY that is not entitled to such designation or

which is generally available to the public. The parties shall designate only that part of a

document or deposition that is CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY, rather than the entire document or

deposition. For example, if a party claims that a document contains pricing information that

is CONFIDENTIAL – ATTORNEYS EYES ONLY, the party will designate only that part

of the document setting forth the specific pricing information as ATTORNEYS EYES

ONLY, rather than the entire document.

                 (h) In multi-party cases, Plaintiffs and/or Defendants shall further be able to

designate documents as CONFIDENTIAL INFORMATION – NOT TO BE DISCLOSED

TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION – NOT TO BE

DISCLOSED TO OTHER DEFENDANTS for documents that shall not be disclosed to

other parties.

        5.       Disclosure and Use of Confidential Information




                                                8
  Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 9 of 21



       Information that has been designated CONFIDENTIAL INFORMATION or as

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY shall be disclosed by

the receiving party only to Qualified Recipients. All Qualified Recipients shall hold such

information received from the disclosing party in confidence, shall use the information only

for purposes of this action and for no other action, and shall not use it for any business or

other commercial purpose, and shall not use it for filing or prosecuting any patent application

(of any type) or patent reissue or reexamination request, and shall not disclose it to any

person, except as hereinafter provided.        All information that has been designated

CONFIDENTIAL INFORMATION or as CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY shall be carefully maintained so as to preclude access by

persons who are not qualified to receive such information under the terms of this Order. All

information that has been designated as CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY shall not be stored on servers or email accounts that are shared

with or can be accessed by persons who are not qualified to receive such information under

the terms of this Order.

       In multi-party cases, documents designated as CONFIDENTIAL INFORMATION

– NOT TO BE DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL

INFORMATION – NOT TO BE DISCLOSED TO OTHER DEFENDANTS shall not be

disclosed to other plaintiffs and/or defendants.

       6.      Qualified Recipients

       For purposes of this Order, “Qualified Recipient" means

               (a)     For CONFIDENTIAL INFORMATION – ATTORNEYS EYES

                       ONLY:




                                              9
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 10 of 21



                       (1)    Outside counsel of record for the parties in this action, and the

partners, associates, secretaries, and paralegal assistants of such counsel to the extent

reasonably necessary to render professional services in the action, outside copying services,

document management services and graphic services;

                       (2)    Court officials involved in this action (including court

reporters, persons operating video recording equipment at depositions, and any special

master appointed by the Court);

                       (3)    Any person designated by the Court in the interest of justice,

upon such terms as the Court may deem proper;

                       (4)    Any outside TECHNICAL ADVISOR employed by the

outside counsel of record, subject to the requirements in Paragraph 3 above;

                       (5)    Any witness during the course of discovery, so long as it is

stated on the face of each document designated CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY being disclosed that the witness to whom a party is seeking to

disclose the document was either an author, recipient, or otherwise involved in the creation

of the document. Where it is not stated on the face of the confidential document being

disclosed that the witness to whom a party is seeking to disclose the document was either an

author, recipient, or otherwise involved in the creation of the document, the party seeking

disclosure may nonetheless disclose the confidential document to the witness, provided that:

(i) the party seeking disclosure has a reasonable basis for believing that the witness in fact

received or reviewed the document, (ii) the party seeking disclosure provides advance notice

to the party that produced the document, and (iii) the party that produced the document does

not inform the party seeking disclosure that the person to whom the party intends to disclose

the document did not in fact receive or review the documents. Nothing herein shall prevent

                                             10
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 11 of 21



disclosure at a deposition of a document designated CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY to the officers, directors, and managerial level employees of

the party producing such CONFIDENTIAL INFORMATION – ATTORNEYS EYES

ONLY, or to any employee of such party who has access to such CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY in the ordinary course of such employee’s

employment; and

                        (6)     Any designated arbitrator or mediator who is assigned to hear

this matter, or who has been selected by the parties, and his or her staff, provided that such

individuals agree in writing, pursuant to the Disclosure Agreement, to be bound by the terms

of this Order.

                 (b)    FOR CONFIDENTIAL INFORMATION:

                        (1)     Those persons listed in paragraph 6(a);

                        (2)     In-house counsel for a party to this action who are acting in a

        legal capacity and who are actively engaged in the conduct of this action, and the

        secretary and paralegal assistants of such counsel to the extent reasonably necessary;

                        (3)     The insurer of a party to litigation and employees of such

        insurer to the extent reasonably necessary to assist the party’s counsel to afford the

        insurer an opportunity to investigate and evaluate the claim for purposes of

        determining coverage and for settlement purposes; and

                        (4)     Representatives, officers, or employees of a party as necessary

to assist outside counsel with this litigation.

        7.       Use of Protected Information

        (a)      In the event that any receiving party’s briefs, memoranda, discovery requests,

requests for admission, or other papers of any kind that are served or filed include another

                                                  11
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 12 of 21



party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY, the papers must be appropriately designated pursuant to

paragraphs 4(a) and (b) and governed by DUCivR 5-3.

               (b)       All documents, including attorney notes and abstracts, that contain

another party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION

– ATTORNEYS EYES ONLY, shall be handled as if they were designated pursuant to

paragraph 4(a) or (b).

               (c)       Documents, papers, and transcripts that are filed with the court and

contain any other party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY shall be filed in sealed envelopes and filed

in accordance with DUCivR 5-3.

               (d)       To the extent that documents are reviewed by a receiving party prior

to production, any knowledge learned during the review process will be treated by the

receiving party as CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY until

such time as the documents have been produced, at which time any stamped classification

will control. No photograph or any other means of duplication, including but not limited to

electronic means, of materials provided for review prior to production is permitted before

the documents are produced with the appropriate stamped classification.

               (e)       In the event that any question is asked at a deposition with respect to

which a party asserts that the answer requires the disclosure of CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY,

such question shall nonetheless be answered by the witness fully and completely. Prior to

answering, however, all persons present shall be advised of this Order by the party making

the confidentiality assertion and, in the case of information designated as CONFIDENTIAL

                                               12
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 13 of 21



INFORMATION – ATTORNEYS EYES ONLY at the request of such party, all persons

who are not allowed to obtain such information pursuant to this Order, other than the witness,

shall leave the room during the time in which this information is disclosed or discussed.

                 (f)    Nothing in this Protective Order shall bar or otherwise restrict outside

counsel from rendering advice to his or her client with respect to this action and, in the course

thereof, from relying in a general way upon his examination of materials designated

CONFIDENTIAL            INFORMATION         or        CONFIDENTIAL       INFORMATION           –

ATTORNEYS EYES ONLY, provided, however, that in rendering such advice and in

otherwise communicating with his or her clients, such counsel shall not disclose the specific

contents    of    any   materials   designated        CONFIDENTIAL       INFORMATION          or

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY.

       8.        Inadvertent Failure to Designate

                 (a)    In the event that a producing party inadvertently fails to designate any

of its information pursuant to paragraph 4, it may later designate by notifying the receiving

parties in writing.     The receiving parties shall take reasonable steps to see that the

information is thereafter treated in accordance with the designation.

                 (b)    It shall be understood however, that no person or party shall incur any

liability hereunder with respect to disclosure that occurred prior to receipt of written notice

of a belated designation.

       9.        Challenge to Designation

                 (a)    Any receiving party may challenge a producing party’s designation at

any time. A failure of any party to expressly challenge a claim of confidentiality or any

document designation shall not constitute a waiver of the right to assert at any subsequent

time that the same is not in-fact confidential or not an appropriate designation for any reason.

                                                 13
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 14 of 21



               (b)     Any receiving party may disagree with the designation of any

information received from the producing party as CONFIDENTIAL INFORMATION or

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY. In that case, any

receiving party desiring to disclose or to permit inspection of the same otherwise than is

permitted in this Order, may request the producing party in writing to change the designation

of a document or documents, stating with particularity the reasons for that request, and

specifying the category to which the challenged document(s) should be de-designated The

producing party shall then have seven (7) days from the date of service of the request to:

                       (i)    advise the receiving parties whether or not it persists in such

                              designation; and

                       (ii)   if it persists in the designation, to explain the reason for the

                              particular designation and to state its intent to seek a protective

                              order or any other order to maintain the designation.

               (c)     If no response is made within seven (7) days after service of the

request under subparagraph (b), the information will be de-designated to the category

requested by the receiving party. If, however, the request under subparagraph (b) above is

responded to under subparagraph (b)(i) and (ii), within seven (7) days the producing party

may then move the court for a protective order or any other order to maintain the designation.

The burden of proving that the designation is proper shall be upon the producing party. If

no such motion is made within seven (7) days after the statement to seek an order under

subparagraph (b)(ii), the information will be de-designated to the category requested by the

receiving party. In the event objections are made and not resolved informally and a motion

is filed, disclosure of information shall not be made until the issue has been resolved by the

Court (or to any limited extent upon which the parties may agree).

                                             14
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 15 of 21



        No party shall be obligated to challenge the propriety of any designation when made,

and failure to do so shall not preclude a subsequent challenge to the propriety of such

designation.

               (d)     With respect to requests and applications to remove or change a

designation, information shall not be considered confidential or proprietary to the producing

party if:

                       (i)     the information in question has become available to the public

                               through no violation of this Order; or

                       (ii)    the information was known to any receiving party prior to its

                               receipt from the producing party; or

                       (iii)   the information was received by any receiving party without

                               restrictions on disclosure from a third party having the right to

                               make such a disclosure.

        10.    Inadvertently Produced Privileged Documents

        The parties hereto also acknowledge that regardless of the producing party’s

diligence an inadvertent production of attorney-client privileged or attorney work product

materials may occur. In accordance with Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502,

they therefore agree that if a party through inadvertence produces or provides discovery that

it believes is subject to a claim of attorney-client privilege or attorney work product, the

producing party may give written notice to the receiving party that the document or thing is

subject to a claim of attorney-client privilege or attorney work product and request that the

document or thing be returned to the producing party. The receiving party shall return to the

producing party such document or thing. Return of the document or thing shall not constitute

an admission or concession, or permit any inference, that the returned document or thing is,

                                              15
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 16 of 21



in fact, properly subject to a claim of attorney-client privilege or attorney work product, nor

shall it foreclose any party from moving the Court pursuant to Fed. R. Civ. P. 26(b)(5) and

Fed. R. Evid. 502 for an Order that such document or thing has been improperly designated

or should be produced.

       11.      Inadvertent Disclosure

                In the event of an inadvertent disclosure of another party’s CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY to

a non-Qualified Recipient, the party making the inadvertent disclosure shall promptly upon

learning of the disclosure: (i) notify the person to whom the disclosure was made that it

contains CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY subject to this Order; (ii) make all reasonable efforts to

preclude     dissemination   or   use    of   the   CONFIDENTIAL        INFORMATION          or

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY by the person to whom

disclosure was inadvertently made including, but not limited to, obtaining all copies of such

materials from the non-Qualified Recipient; and (iii) notify the producing party of the

identity of the person to whom the disclosure was made, the circumstances surrounding the

disclosure, and the steps taken to ensure against the dissemination or use of the information.

       12.      Limitation

                This Order shall be without prejudice to any party’s right to assert at any time

that any particular information or document is or is not subject to discovery, production or

admissibility on the grounds other than confidentiality.

       13.      Conclusion of Action

                (a)    At the conclusion of this action, including through all appeals, each

party or other person subject to the terms hereof shall be under an obligation to destroy or

                                               16
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 17 of 21



return to the producing party all materials and documents containing CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

and to certify to the producing party such destruction or return. Such return or destruction

shall not relieve said parties or persons from any of the continuing obligations imposed upon

them by this Order.

               (b)     After this action, trial counsel for each party may retain one archive

copy of all documents and discovery material even if they contain or reflect another party’s

CONFIDENTIAL          INFORMATION           or        CONFIDENTIAL       INFORMATION           –

ATTORNEYS EYES ONLY. Trial counsel’s archive copy shall remain subject to all

obligations of this Order.

               (c)     The provisions of this paragraph shall not be binding on the United

States, any insurance company, or any other party to the extent that such provisions conflict

with applicable Federal or State law. The Department of Justice, any insurance company,

or any other party shall notify the producing party in writing of any such conflict it identifies

in connection with a particular matter so that such matter can be resolved either by the parties

or by the Court.

       14.     Production by Third Parties Pursuant to Subpoena

       Any third party producing documents or things or giving testimony in this action

pursuant to a subpoena, notice or request may designate said documents, things, or testimony

as CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY. The parties agree that they will treat CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

produced by third parties according to the terms of this Order.

       15.     Compulsory Disclosure to Third Parties

                                                 17
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 18 of 21



       If any receiving party is subpoenaed in another action or proceeding or served with

a document or testimony demand or a court order, and such subpoena or demand or court

order seeks CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY of a producing party, the receiving party shall give prompt

written notice to counsel for the producing party and allow the producing party an

opportunity to oppose such subpoena or demand or court order prior to the deadline for

complying with the subpoena or demand or court order. No compulsory disclosure to third

parties of information or material exchanged under this Order shall be deemed a waiver of

any claim of confidentiality, except as expressly found by a court or judicial authority of

competent jurisdiction.

       16.     Jurisdiction       to      Enforce         Standard        Protective       Order

       After the termination of this action, the Court will continue to have jurisdiction to

enforce this Order.

       17.     Modification of Standard Protective Order

       This Order is without prejudice to the right of any person or entity to seek a

modification of this Order at any time either through stipulation or Order of the Court.

       18.     Confidentiality of Party’s Own Documents

       Nothing herein shall affect the right of the designating party to disclose to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, its own

information. Such disclosure shall not waive the protections of this Standard Protective

Order and shall not entitle other parties or their attorneys to disclose such information in

violation of it, unless by such disclosure of the designating party the information becomes

public knowledge. Similarly, the Standard Protective Order shall not preclude a party from

showing its own information, including its own information that is filed under seal by a

                                               18
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 19 of 21



party, to its officers, directors, employees, attorneys, consultants or experts, or to any other

person.

          19.    Specific Use and Storage of Information Obtained Pursuant to the Court’s

Order of April 28, 2020.

          For the limited purpose of the information produced to the Court’s prior Order of

April 28, 2020, in addition to any designation made by the Defendant as to his personal

financial information and tax returns, such produced information shall not be saved to any

server, hard drive, or otherwise electronically transferred, including via email, and shall be

maintained upon the produced thumb drive unless otherwise subsequently ordered by the

Court or upon the subsequent agreement of the parties. Such produced information can be

opened on a computer or other electronic device by a Qualified Recipient, but cannot be

saved to the hard drive.

SO ORDERED BY THE COURT.



DATED this ______ day of May, 2020.

                                       BY THE COURT:



                                       _____________________________________
                                       PAUL M. WARNER
                                       Chief United States Magistrate Judge
Approved as to form:

UTAH ADVOCACY GROUP, P.C.



/s/ Seth D. Needs_________________________________
Seth D. Needs
(Signed with permission and
authority by Defendant’s counsel)

                                              19
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 20 of 21




 IN THE UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF UTAH


 ________________________________,                  DISCLOSURE AGREEMENT

                          Plaintiffs,               Honorable

 vs.                                                Magistrate Judge

 ________________________________,

                           Defendant.



       I, __________________, am employed by ______________________. In

connection with this action, I am:

_______        a director, officer or employee of _________________________ who is

               directly assisting in this action;

_______        have been retained to furnish technical or other expert services or to give

               testimony (a "TECHNICAL ADVISOR");

______         Other Qualified Recipient (as defined in the Protective Order)

               (Describe:______________________________________________).

       I have read, understand and agree to comply with and be bound by the terms of the

Standard Protective Order in the matter of ____________________________________,

Civil Action No. _________________, pending in the United States District Court for the

District of Utah. I further state that the Standard Protective Order entered by the Court, a

copy of which has been given to me and which I have read, prohibits me from using any

PROTECTED INFORMATION, including documents, for any purpose not appropriate or

necessary to my participation in this action or disclosing such documents or information to

                                               20
 Case 1:18-cv-00113-HCN-PMW Document 70 Filed 05/12/20 Page 21 of 21



any person not entitled to receive them under the terms of the Standard Protective Order.

To the extent I have been given access to PROTECTED INFORMATION, I will not in

any way disclose, discuss, or exhibit such information except to those persons whom I

know (a) are authorized under the Standard Protective Order to have access to such

information, and (b) have executed a Disclosure Agreement. I will return, on request, all

materials containing PROTECTED INFORMATION, copies thereof and notes that I have

prepared relating thereto, to counsel for the party with whom I am associated. I agree to be

bound by the Standard Protective Order in every aspect and to be subject to the jurisdiction

of the United States District Court for the District of Utah for purposes of its enforcement

and the enforcement of my obligations under this Disclosure Agreement. I declare under

penalty of perjury that the foregoing is true and correct.



                                                      _______________________________
                                                      Signed by Recipient

                                                      _______________________________
                                                      Name (printed)

                                                      Date: __________________________




                                              21
